Citation Nr: 1329617	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a mini-stroke 
disability, to include as due to herbicide exposure or as 
secondary to service-connected disability, to include 
coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2009 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.  

This matter was previously before the Board in January 2012 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  
The Board finds that there has been substantial compliance 
with the mandates of its remand. 
 
In its January 2012 remand, the Board also remanded the 
issue of entitlement to service connection for hypertension, 
to include as due to herbicide exposure or as secondary to 
service-connected CAD.  In an October 2012 rating decision, 
the Appeals Management Center (AMC) granted service-
connection for hypertension; thus, that issue is no longer 
for appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
support a finding that the Veteran has a current mini-stroke 
disability.

2.  The competent credible evidence of record is against a 
finding that the Veteran's arterial venous malformation 
(AVM), seizure disorder, and/or major hemorrhages, are 
causally related to, or aggravated by, service or a service-
connected disability. 


CONCLUSION OF LAW

The criteria for service connection for mini-stroke 
disability, to include as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Notice was provided in April 2008 and January 
2012.  The claim was subsequently readjudicated in an 
October 2012 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has a duty to assist the appellant in the development of 
the claim.  The claim file includes service treatment 
records (STRs), VA and private medical records and 
correspondence, and the statements of the Veteran and others 
in support of the claim.  

The Board has considered the statements and perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that an adequate opinion has been 
obtained.  The claim file includes a May 2013 opinion with a 
July 2013 addendum.  The opinion is predicated on 
consideration of the Veteran's disabilities and his medical 
history.  Adequate rationale has been provided.  
 
The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) A current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) 
nexus between the claimed in-service disease and the present 
disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection 
is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as 
such in service (or within the presumptive period under § 
3.307), so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  For the showing of a 'chronic disease' in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  If not manifest during service, 
where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and the 'chronic disease' became manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307.  The term "chronic disease," whether as 
shown during service or manifest to a compensable degree 
within a presumptive window following service, applies only 
to those disabilities listed in 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is 
being sought, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service 
as shown by such Veteran's service record, the official 
history of each organization in which such Veteran served, 
such Veteran's medical records, and all pertinent medical 
and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975.  

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; B cell leukemia, Parkinson's disease, multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); and ischemic heart disease, (including, but 
not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Service Connection on a secondary basis

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
pertinent to the claim on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The Veteran contends that he has a "mini-stroke" disorder 
due to exposure to herbicides in service.  The Veteran has 
not clearly stated the symptoms of his alleged mini-stroke 
disorder; thus, the Board has considered the Veteran's 
seizures in addition to other symptoms which the Veteran may 
feel are related to a mini-stroke disorder.  

The Veteran's DD 214 reflects that he served in Vietnam from 
March 1967 to March 1968 ; therefore, it is presumed that he 
was exposed to herbicides.  Moreover, affirmative evidence 
does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  In the present case, a "mini-stroke" disability 
is not listed as a disability for which presumptive service 
connection is warranted.  Even if the Veteran has a mini-
stroke disorder, he does not have a diagnosed disability 
among the diseases recognized under 38 C.F.R. § 3.309(e) as 
a disease associated with exposure to certain herbicide 
agents; thus, presumptive service connection on the basis of 
herbicide exposure is not warranted.

When a claimed disorder is not included as a presumptive 
disorder direct service connection may nevertheless be 
established by evidence demonstrating that the disease was 
in fact "incurred" during service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's STRs are negative for any complaints of, or 
treatment for, a mini-stroke disorder.  The earliest 
clinical evidence of a brain hemorrhage is in 1988, more 
than nine years after separation from service.  The lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Correspondence from Dr. P. McCombs to the Veteran, dated in 
May 2008, states in pertinent part as follows: "I am unaware 
that Agent Orange resulted in aneurysm or arterial venous 
malformations."  The correspondence is negative for any 
opinion that the Veteran has a mini-stroke disability 
causally related to active service.

In sum, there has been no demonstration by competent 
medical,  nor competent and credible lay, evidence of 
record, that the Veteran has a mini-stroke disability 
causally related to, or aggravated by, active service, to 
include presumed exposure to herbicides.

The Board has also considered whether the Veteran has a 
disability which is secondary to a service-connected 
disability.  The Veteran is service-connected for CAD and 
hypertension.

An October 1987 private record reflects that the Veteran 
presented with a seizure.  Workup demonstrated a left 
temporal lobe arachnoid cyst, a right posterior arterial 
venous malformations (AVM) fed by the right posterior 
cerebral artery.  The record reflects that the Veteran was 
hospitalized from April 1988 to June 1988.  It was noted 
that he had a subarachnoid hemorrhage secondary to an AVM.   

June and July 1988 private medical records reflect that the 
Veteran had the onset of a seizure disorder the prior year 
which was worked up and demonstrated an AVN.  The records 
reflect that he was placed on Phenobarbital for the seizure 
disorder and that he had a subarachnoid hemorrhage secondary 
to AVM.  In addition, correspondence from Dr. V. Allen, 
dated in July 1988, reflects that the Veteran had "two very 
major intercerebral hemorrhages and subarachnoid hemorrhages 
secondary to a large arterial venous malformation."  


July 1996 private records reflect that the Veteran had had a 
cerebral aneurysm (subarachnoid hemorrhage, ruptured).  They 
also reflect that he had a tumor.  A September 1996 record 
reflects that the Veteran had a craniotomy "for what turned 
out to probably be a chronic subdural hematoma."

A September 1996 record from Dr. V. Allen reflects that the 
Veteran has a "long history of neurological problems.  He 
has some difficulty with arterial venous malformation.  He 
was very sick.  He was shunted, was treated with Gamma knife 
and immobilization and actually has done very well since 
that time.  Over the last several months he has had 
increasing headaches, a little bit of dysphagia and a scan 
suggested questionably a small meningoma versus thickness in 
the dura but also suggest that the temporal tip of the left 
side as being compressed and pushed backward by a mass at 
the temple tip.  This enhances somewhat and therefore it was 
our feeling that this was consistent with dysphagia and 
headaches and have elected to go on with surgical 
intervention."  

The Veteran was diagnosed with CAD in approximately 2003 or 
2004.  He was diagnosed with borderline hypertension in 2004 
and with hypertension in approximately 2005.  The evidence 
of record reflects that his hypertension is uniformly well 
controlled with medication.  (See clinical records dated in 
February 2005, January 2009, December 2009, and March 2011.)  

A February 2005 record from The Heart Team reflects that the 
Veteran had a history of two cerebral hemorrhages, and a 
seizure disorder.  It also notes that he had a tumor removed 
from his brain.  (See also September 2007 record from The 
Heart Team.)

An August 2005 record from The Heart Team reflects that the 
Veteran had seizures which were well controlled on 
Phenobarbital.  It was noted that he had "not had a seizure 
in quite a while."

A December 6, 2007 clinical record reflects as follows:

He has a long history with Dr. Allen status 
post craniotomy for aneurysm and hemorrhage as 
well as ventriculoperitoneal shunt.  He also 
had a coiling possibly of arteriovenous 
malformation versus aneurysm done in New York.  
He recently came to the emergency room because 
of some double vision and drooping of his left 
eyelid according to his son.  

A December 10, 2007 clinical record reflects that an MRI of 
the brain revealed the following: foci of T2 hyperintensity 
which display ill-defined enhancement within the left 
centrum semiovale and cerebral peduncle, and could represent 
regions of acute to subacute infarction, or metastases; ill 
-defined tangle of flow voids adjacent to the right 
occipital horn, suspicious for AVM; a prominent vessel 
adjacent to this region is noted which could represent a 
drain vein or hypertrophied feeder; diffusely thickened 
enhancing data; foci of T1 shortening along the tentorium, 
left greater than right.

An April 2008 record from Affiliated Neurologists reflects 
that the Veteran had two brain hemorrhages in 1988.  It 
noted that he had complaints of occasional hand shaking, 
left lower extremity numbness, and short term memory loss 
for twenty years.

A January 2009 VA primary care initial evaluation record 
reflects that the Veteran has a history of seizures and has 
not had any seizures since being on Phenobarbital.  The 
record also reflects an assessment of mild cognitive 
impairment and depression.  The report is negative for any 
diagnosis of a mini-stroke disorder.  

A May 2009 VA clinical record reflects that the Veteran had 
a seizure disorder, which was treated with Phenobarbital.  
The Veteran reported that he had last had a seizure in 
October 2007.  (This contention by the Veteran is contrary 
to the January 2009 noted above, as well as December 2009, 
August 2010, and September 2011 records which all reflect 
that the Veteran reported not having had a seizure since 
1987). 

An August 2010 VA primary care record reflects that the 
Veteran had right lower radicular pain, lumbar degenerative 
disc disease/degenerative joint disease, spinal stenosis, 
seizure disorder with no seizures since 1987, hypertension, 
depression, history of stable rhinitis, personal history of 
cerebral hemorrhage with residual mild cognitive impairment 
post tumor removal (1990) and bleed (1998), left side 
intracranial shunt, status post cardiac valve replacement, 
and hyperlipidemia.  The report is negative for any history 
of, or diagnosis of, a mini-stroke disorder.

The Veteran's August 2011 VA Form 21-8940 (Application for 
Increased Compensation based on Unemployability) reflects 
his statement as follows:
"In October 1987 I had seizure on my job and was 
hospitalized overnight for observation.  In April 1988 I had 
two massive brain hemorrhage and had extensive 
rehabilitation that lasted nearly 12 months.  Upon returning 
to work, I had problems with my short term memory and 
decided to retire."  The Veteran did not report a "mini-
stroke disorder."

A September 2011 VA primary care note reflects that the 
Veteran had hyperlipidemia, a seizure disorder with no 
reported seizures since 1987, well-controlled hypertension, 
stable depression, a history of stable rhinitis, a personal  
cerebral hemorrhage with residual mild cognitive impairment 
post tumor removal and bleed, with intracranial shunt, lower 
back pain, DJD, and status post cardiac valve replacement.  
The report is negative for any history of, or diagnosis of, 
a mini-stroke disorder.

A February 2012 VA examination report reflects that the 
Veteran had been diagnosed with a "mini-stroke disorder."  
The examiner opined that it is less likely as not that the 
Veteran's mini-stroke disorder is caused or aggravated by 
the Veteran's service-connected CAD.  The examiner further 
noted that the Veteran had been diagnosed with a mini-stroke 
disorder in 1988.  Notably, the February 2012 examiner did 
not checkmark that the Veteran had had a hemorrhage.  The 
Board finds, as discussed in further detail below, that the 
February 2012 diagnosis of a mini-stroke disorder lacks 
probative value.  The probative value of medical opinions is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator. Guarneri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The clams file includes October 2012 statements by friends 
of the Veteran.  A.H. and B.W. stated that since the 
Veteran's "illness in 1988, his short term memory is very 
noticeable.  He has problems remembering current events and 
oftentime [sic] forget when we last spoke."  

In an October 2012 statement, the Veteran contended that his 
Agent Orange exposure may have taken years to cause 
symptoms, such as his claimed mini-stroke disorder.  He also 
stated that he may have heart irregularities and motor 
skills affected by Agent Orange, and that he had a brain 
tumor.  The Veteran's claim for entitlement to service 
connection for a brain tumor was denied by the Board in a 
January 2012 decision.  The Veteran is already service-
connected for CAD.  The clinical evidence of record does not 
support a finding that the Veteran has a mini-stroke 
disability which affects his motor skills, and which is 
causally related to, or aggravated by, active service or a 
service-connected disability.  The Veteran and his friends 
have not been shown to have the experience, training, or 
education necessary to make a diagnosis of a "mini-stroke 
disorder" or an etiology opinion as to any such disorder, if 
diagnosed.  Although lay persons are competent to provide 
opinions on some medical issues, the Board finds that a lay 
person is not competent to provide a probative opinion as to 
the specific issue in this case in light of the education 
and training necessary to make a finding with regard to the 
relationship and complexities of CAD, hypertension, brain 
tumors, strokes, and seizures.  The Board finds that such 
etiology findings fall outside the realm of common knowledge 
of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 
435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
n.4 (Fed. Cir. 2007).  
 
A May 2013 VA clinical opinion Dr. W. Triggs, Chief, 
Neurology Service, is of record.  He stated, in pertinent 
part, as follows:

The appellant was determined to have a 
cerebral arteriovenous malformation (AVM) 
approximately 25 years ago.  This congenital 
lesion caused the appellant to develop 
epileptic seizure.  This lesion also caused 
the appellant to sustain brain injury (poor 
balance and cognitive impairment) caused by 
bleeding (subarachnoid hemorrhage and 
subdural hematoma) from the AVM.  His 
treatment included several neurosurgical 
procedures, including placement of a 
ventriculoperitoneal shunt and embolization 
of the AVM.  . . 

A brain MRI performed in December 2007 
describes detailed pathological alteration 
consistent with the Veteran's history of AVM 
described above.  In addition, small foci of 
abnormal signal were described in the left 
centrum semiovale, left cerebral pediuncle 
and posterior subinsular white matter.  The 
radiologist speculated that the etiology of 
these lesions was unclear; a differential 
diagnosis included small areas of infarction 
and metastases. . . .

 . . . in my expert opinion, the [Veteran's] 
mini-stroke disorder and his seizure 
disorder are separable and completely 
unrelated problems.  I am of the opinion 
that it is NOT at least as likely as not 
that the Veteran has a mini-stroke disorder 
due to his nonservice-connected AVM; rather 
I would relate the mini-stroke disorder to 
the service-connected hypertension, as 
hypertension, well-controlled or not, is a 
recognized primary contributing factor in 
the pathogenesis of the lesions detailed on 
the MRI (mini-stroke disorder).  I am also 
of the opinion that it IS at least as likely 
as not that the Veteran has a seizure 
disorder due to his service-connected AVM.  

 . . .  I am of the opinion that the 
Veteran's well-controlled service-connected 
hypertension and/or service-connected 
coronary artery disease did NOT cause the 
Veteran's AVM to change it's [sic] natural 
course in any way, to include chronic 
worsening."

In sum, the STRs are negative for complaints of, or 
treatment for, a seizure disorder.  The clinical evidence 
reflects the onset of a seizure disorder in approximately 
1987, nine years after separation from service.  The 
clinical evidence is against a finding that the Veteran's 
seizure disorder is caused by, or aggravated by a service-
connected disability.

The Board will next discuss the Veteran's "mini-stroke" 
disorder.  As noted above, the clinician opined that a 
"mini-stroke" disorder would be related to the Veteran's 
service-connected hypertension.  However, the record does 
not reflect that the Veteran actually has a mini-stroke 
disability for VA purposes.  Service connection claim 
requires, at a minimum, medical evidence of a current 
disability, Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  None of the clinical records from 1987 to 2012 
reflect a history of a mini-stroke disorder.

The Board acknowledges that the February 2012 VA examination 
report reflects a diagnosis of a mini-stroke disorder; 
however, the examiner also stated that this disorder was 
diagnosed in 1988.  The February 2012 failed to note any 
hemorrhages in the examination report but checked "other" 
and noted "mini-stroke disorder."  The clinical evidence of 
record does not support the February 2012 examiner's finding 
of a mini-stroke disorder; to the contrary, it supports a 
finding that the Veteran had two major hemorrhages in 1988.  
In addition, the Veteran had a seizure disorder that was 
noted in the 1988 medical records in the claims file, not a 
mini-stroke disorder.  As noted by the 2013 VA clinician, a 
seizure disability is not the same as a mini-stroke 
disability.  

The Veteran's AVM is a congenital lesion which caused the 
Veteran to develop seizures (See May 2013 clinical opinion 
by Dr. W. Triggs) and also have two "very major" hemorrhages 
in 1988 (See correspondence from Dr. V. Allen, dated in July 
1988).  A congenital defect, such as AVM, is not a 
disability for which service connection can be granted. 38 
C.F.R. §§ 3.303(c); 4.9.  While a congenital defect which is 
aggravated by service, such that a superimposed disease or 
injury occurred during service, may warrant service 
connection, the evidence in this case does not reflect any 
superimposed disease or injury in service.  Thus, service 
connection is not warranted for the Veteran's AVM or the 
resulting seizures, poor balance, cognitive impairment, 
subarachnoid hemorrhage, or subdural hematoma (strokes in 
1988).  

With regard to whether the Veteran actually has a "mini-
stroke disorder" as opposed to merely radiographic findings 
with no actual symptoms, the May 2013 clinician, Dr. W. 
Triggs, rendered a July 2013 addendum.  He stated, in 
pertinent part, that "the lesions described in the left 
centrum semiovale and the left cerebral peduncle might well 
be associated with symptoms, predominantly with right sided 
weakness.  I do not see this documented in the records 
provided.  I do not see documented clinical evidence that 
the Veteran's mini-stroke disorder is ongoing."

The Board finds that the term "might well be" is too 
speculative in nature to be probative. See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  In addition, an April 
2008 private record reflects that the Veteran reported left 
lower extremity numbness.  It is negative for complaints of 
the right side.  In addition, upon clinical examination, 
muscle strength was normal, there was normal muscle bulk, 
normal tendon reflexes, normal gait, normal posture, and 
normal sensation on the right side.  Thus, the August 2008 
private clinical record, as well as the other clinical 
records in the claim file, support Dr. W. Trigg's findings 
that there is no clinical evidence that the Veteran has a 
right sided weakness which would be evidence of a mini-
stroke disorder.   

In addition, the Veteran's cognitive impairment has been 
clinically related to his past cerebral hemorrhage.  (See 
2009 VA clinical records and May 2013 clinical opinion.)  

In sum, the most probative competent clinical evidence of 
record does not reflect that the Veteran has a current mini-
stroke disorder, or that he has had one during the pendency 
of his claim.  While the Veteran contends that he has such a 
disability, the competent credible evidence does not reflect 
any symptoms of such a disorder.  The Court consistently has 
held that, under the law, a "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service." Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board finds that radiographic findings alone, of a past 
event, without any identifiable symptoms, do not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   


The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2012), but does not find 
that the evidence is of such approximate balance as to 
warrant its application. Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for a mini-stroke 
disability, to include as due to herbicide exposure or as 
secondary to service-connected disability, to include 
coronary artery disease (CAD) is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


